Case: 13-50198      Document: 00512597174         Page: 1    Date Filed: 04/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-50198                                FILED
                                  Summary Calendar                          April 15, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMIRO RODRIGUEZ, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-237-4


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ramiro Rodriguez, Jr., has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodriguez has filed a response.
       The record is insufficiently developed to allow consideration at this time
of Rodriguez’s claims of ineffective assistance of counsel; such claims ordinarily


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50198     Document: 00512597174     Page: 2   Date Filed: 04/15/2014


                                  No. 13-50198

“cannot be resolved on direct appeal when [they have] not been raised before
the district court since no opportunity existed to develop the record on the
merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted). We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Rodriguez’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Rodriguez’s motion for the appointment of new counsel is DENIED. See United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2